DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130033654 A1 (Kim; Jong-Woo et al.)

    PNG
    media_image1.png
    581
    675
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    749
    487
    media_image2.png
    Greyscale


Per claim 1, Kim teaches a display device [see figures 5 and 6], comprising a first conductor [105, 110]; a first insulating layer [118] covering the first conductor; and a first semiconductor layer [120] and a second conductor [133, 138 and 175], both over the first insulating layer [see figure 6], wherein the first conductor comprises a gate line [103], a gate
electrode [105] connected to the gate line [see figure 5], and a storage line [110] separated from the gate line [see figure 6], wherein the first semiconductor layer comprises a channel region [over reference TrA] overlapping the gate electrode [105] and a first antireflective pattern overlapping a portion of the storage line [over reference StgC], and wherein the second conductor comprises a data line [130], a source electrode [133] at least partially on the channel [over reference TrA] and connected to the data line [figure 5], and a drain electrode [136] at least partially on the channel region [over reference TrA] and
separated from the source electrode [figures 5 and 6].
Per claim 2, Kim teaches [see figures 5 and 6, paragraph 0099] a second insulating layer [140, paragraph 0085, 150a and 155] over the first semiconductor layer and the second conductor; and a third conductor [170] over the second insulating layer, wherein the third conductor comprises a pixel electrode [70], and the pixel electrode is connected
to the drain electrode through a contact hole [157] penetrating the second insulating layer [see paragraph 0099].
Per claim 3, Kim teaches the display device of claim 2, wherein the first antireflective pattern overlaps a part of the pixel electrode [see figure 6, and 120 157].
	Per claim 5, Kim teaches the display device of claim 1, wherein the first semiconductor layer further comprises a second antireflective pattern overlapping the gate line [TrA]; wherein the second antireflective pattern overlaps the data line [see figure 7, reference 130 overlaps reference 121, paragraph 0081].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130033654 A1 (Kim; Jong-Woo et al.)
Per claim 4, Kim teaches the display device of claim 2.  Kim lacks, but common knowledge teaches, crossing the gate line with the pixel electrode for improving aperture ratio. Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claims 6-7, Kim teaches the display device of claim 5.  Kim lacks, but common knowledge teaches, a second antireflective pattern overlaps the data line and common knowledge also teaches a second semiconductor layer on the second conductor, wherein the second semiconductor layer comprises a third antireflective pattern overlapping the data line.  The expected benefit would have been reduced unwanted reflection and reduced optical noise.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 158, Kim teaches the display device of claim 7.  Kim lacks a width of the third antireflective pattern is within a range of ±2 nm with respect to a width of the data line.  However, common knowledge teaches matching the width of the antireflection to the width of the layer creating the reflection in order to reduce unwanted reflection.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.

Per claim 13. The display device of claim 1, 10wherein the first antireflective pattern has a thickness of 700 A to 1000 A.  
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130033654 A1 (Kim; Jong-Woo et al.) in view of US 20120300165 A1 (Zhuang; Yizhuang et al.)

    PNG
    media_image3.png
    598
    777
    media_image3.png
    Greyscale

Per claim 14, Kim teaches the display device of claim 1.  Kim lacks, but Zhuang teaches, the first conductor further comprises a repair line connected to the gate electrode [see repair 206a after being repaired].  Improved display yield would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Zhuang with Kim.
 Per claims 15-16, Kim in view of Zhuang teaches the display device of claim 14, but lacks the first semiconductor layer further comprises a fourth antireflective pattern overlapping the repair line20, wherein the fourth antireflective pattern overlaps the data line.  However, it would have been an matter of routine skill in the art to extend Kim’s concept and form Kim’s semiconductor antireflective film over the auxiliary scan to overlap the scan and data lines in order to reduce unwanted light reflection.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Claim 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090166633 A1 (LEE; Seong-Young et al.)

    PNG
    media_image4.png
    434
    671
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    457
    600
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    419
    682
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    360
    674
    media_image7.png
    Greyscale

Per claim 17, Lee teaches a discloses a display device [paragraph 0005-0007, figures 1-3], comprising a base substrate [110]; a first gate line [GL1] and a second gate line [GL2], both over the base substrate [see figure 3, reference GLn], extending in a first direction [see figure 1], and spaced apart from each other in a second direction crossing the first direction [see figure 1]; a first data line [DL1] and a second data line [DL2], both insulated from the first gate line and the second gate line [see figures 1 and 2], extending in the second direction [see figure 1], and spaced apart from each other in the first direction [figure 7]; a first switching element [figures 1 and 2, paragraph 0057] comprising a first gate electrode connected to the first gate line [121], a first electrode connected to the first data line [151], and a second electrode [156]; a second switching element [figures 1 and 2, paragraph 0057, the TFT at the lower right side of the figure] comprising a second gate electrode connected to the second gate line, a third electrode connected to the second data line, and a fourth electrode [see figures 1 and 2]; a first pixel electrode [170, figures 1 and 2, paragraph 0056] connected to the second electrode [see figure 1]; a second pixel electrode [figures 1 and 2, paragraph 0056, the lower pixel electrode 170] connected to the fourth electrode (of the second switching element); a first storage line [figures 2 and 3, references 155, 155a, 155 and 155c] and a second storage line [figures 2 and 3, references 155, 155a, 155 and 155c], both separated from the first gate line and the second gate line [figures 2 and 3]; and a first antireflective pattern [figure 3, references 140a, 1406] at least partially overlapping the first storage line and the second storage line [see figure 3], and the first antireflective pattern comprises a semiconductor material [see paragraph 0060].
Lee lacks, but common knowledge teaches, electrically connecting the first gate line and the second gate line to each other in order to save wiring space and to implement suitable driving schemes.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 18, Lee teaches the display device of claim 17, wherein the first pixel electrode is adjacent to the second pixel electrode in the second direction [see figures 1-2].  
Per claim 19, Lee teaches the display device of claim 18, further comprising: color filters [see paragraph 0006].  Lee lacks the same color, overlapping the first pixel electrode and the second pixel electrode.   However, it was a matter of routine skill and common knowledge to form color filters having the same color over the entire column of pixel in order to simplify manufacturing.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Per claim 20, Lee teaches the display device of claim 17, wherein the first storage line overlaps at least a part of the first pixel electrode, and the second storage line overlaps at least a part of the second pixel electrode [see figure 1, storage lines 155a and 155b and the upper and lower pixel electrodes 170].  
Per claims 21 and 22, Lee teaches the display device of claim 17.  Lee lacks the first data line and the second data line cross the first pixel electrode and the second pixel electrode [see figures 1-2], and 10the first gate line crosses the first pixel electrode, and the second gate line crosses the second pixel electrode.  However, common knowledge teaches overlapping the pixel electrodes and the data and scan lines in order to improve aperture ratio.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Per claim 23, Lee teaches the display device of claim 17.  Lee lacks 15the first gate line, the second gate line, the first storage line, and the second storage line are arranged on the same layer.  However, it was common knowledge to for storage lines in the same layer and the gate lines in order to reduce manufacturing steps.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Per claim 24, Lee teaches the display device of claim 17, further comprising: a black matrix between the first pixel electrode and the second pixel electrode [see 125].  
Per claim 25, Lee teaches Lee teaches the display device of claim 17. Lee lacks the display device having a resolution of 8 K or more.  However, it was common knowledge to increase resolution in order to increase image quality.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 10, Kim teaches the display device of claim 1, wherein the storage line comprises:  25a storage electrode pattern overlapping the first antireflective pattern [see figure 5 and StgC pattern outline].  The prior art of record does not teach, in combination with the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871